Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite because “the Fresnel lens” in line 1 lacks a proper antecedent basis.  
Claim 7 is indefinite by virtue of its claim dependency upon indefinite claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pack et al. (WO 2009/015988 A1, cited by the applicant).
Regarding claim 1, Pack et al. teach an optical assembly (13; e.g., see fig. 3) for an optical sensor device of a motor vehicle (e.g., see the abstract), comprising: a lens plate ( 2, 13a, 13b); a light source (6); and a light receiving unit (7), wherein the lens plate includes a lens structure (13a and 13b) on a side associated with the light source (6) and a light extraction structure (2) on a side facing away from the light source, the lens structure having different local radii of curvature (as shown in fig. 4).
Regarding claim 3, Pack et al. teach that the lens structure (13a and13b) constitutes a Fresnel lens (see the abstract).
Regarding claim 8, Pack et al. teach that the light source is arranged in a focal point of the lens structure (e.g., as shown in fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. (WO 2009/015988 A1, cited by the applicant).
Regarding claim 2, Pack et al. teach the optical assembly of claim 1, as discussed above, wherein the different local radii of curvature are selected such that light exiting through the light extraction structure is, at least in a measurement region associated with the optical assembly, distributed such that when light rays are coupled out in the measurement region, an intensity change received at the light receiving unit is homogenized (see description of fig. 4 on page 6 of the document and on page 8 of the translation provided by the applicant).  Pack et al. fail to state that this results in the intensity change 
Regarding claim 4, Pack et al. teach the optical assembly of claim 1, as discussed above, but fail to explicitly state that wherein a local radius of curvature of the lens structure is described in sections by a linear function or by a non-linear function.  However, persons having ordinary skill in the art would recognize that sections of the lens structures shown in fig. 3 and 4 are described by functions, which would be either linear or non-linear since those are the only two choices.
Regarding claim 5, at least one of the sections of the lenses shown in fig. 3 and 4 has a part that is described by a function is monotonic.
Regarding claim 6, at least one of the sections of the lenses shown in fig. 3 and 4 has at least one groove of the Fresnel lens that is described by the function.
Regarding claim 7, at least one of the sections of the lenses shown in fig. 3 and 4 has a plurality of grooves of the Fresnel lens are each described by the same function or by different functions (since that is the only two choices available).
Regarding claim 11-12, while Pack et al. does not specify the specific methods steps recited in claim 11, persons having ordinary skill in the art would have included the steps of specifying a focal length and a transmission function of the lens structure; and determining a curvature function that describes the local curvature of the lens structure; wherein the curvature function is such that a power density of light coming from a focal point of the lens structure and passing through the lens structure corresponds to the specified transmission function because specifying and determining the above noted parameters is well-known in the art of lens design.  Persons having ordinary skill in the art would have 
Regarding claim 12, it is further pointed out that claim 12 is additionally obvious over Pack et al. for the reasons discussed above regarding claim 2 for those features similarly recited in claim 2.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. (WO 2009/015988 A1, cited by the applicant) in view of Backes (US 2015/140171 A1, cited by the applicant).
Regarding claim 9, Pack et al. teach the optical assembly of claim 1, as discussed above, but fail to teach that the lens structure has anti-transmission features in some regions.
Backes teaches a lens structure that has anti-transmission features in some regions (note fig. 3 and 5, note items 62 and 68, and see page 9 of the WO document; see col.6, lines 1-12, of US 10,207,680 B2 provided by the applicant as a translation of the WO document).
Regarding claim 10, Backes also provides for individual grooves of the Fresnel lens being provided with anti-transmission features (note fig. 3 and 5 and page 9 of the WO document; see col.6, lines 1-12, of US 10,207,680 B2 provided by the applicant as a translation of the WO document).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose optical assemblies and Fresnel lenses of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/Primary Examiner, Art Unit 2878